DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “the overlapping region includes two longitudinal light amount sum fluctuating regions where a sum of the longitudinal light amounts of the two neighboring sub-pixels continuously change from roughly a center of the overlapping region towards both ends of the first direction, respectively” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As best understood by Examiner, the originally filed Figs. 3A, 6A, 7A, 11A, 14A, 15A, 16A and 17A are related to the feature, but only illustrate that the two longitudinal light amount sum fluctuating regions defined as “where a sum of the longitudinal light amounts of the two neighboring sub-pixels continuously change from roughly a center of the overlapping region towards both ends of the first direction, respectively” are located in a non-overlapping region in each of respective neighboring sub-pixels instead of being located in an overlapping region of the two neighboring sub-pixels (as claimed).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the feature “the overlapping region includes two longitudinal light amount sum fluctuating regions where a sum of the longitudinal light amounts of the two neighboring sub-pixels continuously change from roughly a center of the overlapping region towards both ends of the first direction, respectively” in ll. 5-6 from the bottom. However, support for the feature is not found in view of the original disclosure. The related portions in the disclosure are found to be Figs. 3A, 6A, 7A, 11A, 14A, 15A, 16A and 17A, which, however, only illustrates that the two longitudinal light amount sum fluctuating regions defined as “where a sum of the longitudinal light amounts of the two neighboring sub-pixels continuously change from roughly a center of the overlapping region towards both ends of the first direction, respectively” are located in a non-overlapping region in each of respective neighboring sub-pixels instead of being located in an overlapping region of the two neighboring sub-pixels (as claimed).


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the aperture part” in ll. 10 and last line. It is unclear which one of the “optical aperture parts” presented in ll. 2 or which one of “the aperture parts of two of the sub-pixels neighboring to each other” presented in ll. 7 is referred to by “the aperture part”. Furthermore, it is unclear how a longitudinal light amount defined only for a fixed aperture part could further lead to the claim elements “the longitudinal light amounts of the two neighboring sub-pixels” (ll. 4-5 from the bottom) and “the longitudinal light amounts in the overlapping region” (ll. 2 from the bottom). In addition, the term “roughly” (ll. 4 from the bottom) is a relative term, which further renders the claim indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0250409 (made of record by Otose et al.) teaches in Figs. 15B, 15C, 21B and 21C related technique to the instant application.
US 2016/0182898 (made of record by the same Applicant) is relevant to this instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693